DETAILED ACTION
	The following action is in response to the amendment filed for application 16/617,594 on April 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Emery on May 20, 2021.

The application has been amended as follows: 
In the Claims:

	In Claim 1, on line 6, “estimates or detects” has been replaced with –estimates--.

In Claim 7, on line 9, “estimates or detects” has been replaced with –estimates--.

Drawings
The drawings were received on April 29, 2021.  These drawings are approved.
Allowable Subject Matter
Claims 1 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the position controller as claimed, and particularly including a position subtraction unit that obtains the deviation, wherein the at least one gain includes a first gain used to obtain the operation command value from the deviation, wherein the gain setting unit increases the first gain as the oil temperature decreases, wherein the first gain is a calculation gain of the position control unit, 6 wherein the at least one gain includes a second gain used to obtain the actual value input to the position subtraction unit, and wherein the gain setting unit decreases the second gain as the oil temperature decreases, and including the remaining structure and controls of claim 1.  The present invention also particularly includes a target position calculation unit that calculate a target value of the operating position of the transmission element by first closed-loop control so as to reduce a deviation between a command value of the transmission ratio and the actual value of the transmission ratio; a position control unit that calculates an operation command value for the control valve by second closed-loop control so as to reduce a deviation between the target value of the operation position of the transmission element and the actual value of the operation position of the transmission element; and a gain setting unit that changes a gain of the first closed-loop control so that sensitivity of the first closed-loop control decreases as the oil temperature decreases, and including the remaining structure and controls of claim 7.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



May 20, 2021